DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After the amendments filed 05/03/2022, claims 1-3, 9-10, 14-16 and 19 were amended, 12 and 13 were cancelled and 21-24 were newly added. Therefore, claims 1-11, 14-24 remain pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-11 and 14-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Margalit et al (US 2011/0184805) in view of Smith (US 2019/0075339).
In Regards to claims 1, 9 and 15 Margalit discloses:
at least one processor circuit (paragraph [0130], a processing means 20); and, 

at least one memory that stores program code (paragraph [0014], at least one game, stored in at least one game domain), the program code including instructions configured to cause the at least one processor circuit to perform the actions of: 

executing a content overlay engine (paragraph [0014] – paragraph [0015], system for precision in-game dynamic advert placement in computer games), 


the executing including: 
obtaining a video frame output by a video game (paragraph [0014], means for obtaining at least one real-time AV caption of the output generated by said computer game);

identifying multiple elements of the video game in the video frame (paragraph [0014], means for identifying objects, AV events, or a combinations thereof, having access to said at least one AV output of said at least one computer game); and 

overlaying the content on a determined element (paragraph [0014], said ad customizing means, synchronizes the audio-visual display generated by said game with said superimposed advertising content, and controls, within a precession of milliseconds, the insertion and removal of said advertising content). 

However, Margalit does not specifically disclose:
evaluating respective characteristics of the multiple elements to obtain rendering suitability assessments of whether the multiple elements provide suitable surfaces for overlay rendering, the evaluated characteristics including movement rates of respective elements of the video game; or based at least on the rendering suitability assessments, selecting a particular element on which to overlay content.

Smith discloses:
evaluating respective characteristics of multiple elements to obtain rendering suitability assessments of whether the multiple elements provide suitable surfaces for overlay rendering, the evaluated characteristics including movement rates of respective elements of the video game (paragraph [0055], video augmenter 124 trains a machine learning model to identify suitable and unsuitable locations within a video for inserting advertisements based on the movement of objects); and 

based at least on the rendering suitability assessments, selecting a particular element on which to overlay content (paragraph [0055], video augmenter 124 selects an object for ad placement).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the advertising overlay method as taught by Smith into the game system as taught by Margalit in order to provide a system which allows advertisers to promote brand awareness more effectively, while providing users with a more pleasant experience (Smith, paragraph [0001] – paragraph [0004]).

In Regards to claims 2, 10 and 17 Margalit discloses that which is discussed above. However, Margalit does not specifically disclose that:
evaluating the characteristics of the multiple elements to obtain the rendering suitability assessments is performed by a machine learning-based model.

Smith discloses that:
evaluating the characteristics of the multiple elements to obtain the rendering suitability assessments is performed by a machine learning-based model (paragraph [0055], video augmenter 124 trains a machine learning model to identify suitable and unsuitable locations within a video for inserting advertisements).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the advertising overlay method as taught by Smith into the game system as taught by Margalit in order to provide a system which allows advertisers to promote brand awareness more effectively, while providing users with a more pleasant experience (Smith, paragraph [0001] – paragraph [0004]).

In Regards to claims 3, 11 and 19 Margalit discloses that which is discussed above. Margalit further discloses:
executing the content overlay engine in parallel with the video game while the video game is executing on the system (paragraph [0129], advertisements are placed into a game in real-time).




In Regards to claim 4 Margalit discloses that which is discussed above. However, Margalit does not specifically disclose that:
the rendering suitability assessments are based at least on one or more prior executions of the video game by a particular user.

Smith discloses that:
the rendering suitability assessments are based at least on one or more prior executions of the video game by a particular user (paragraph [00045], video augmenter 124 can analyze video content which occurs prior to delivery to a viewer’s device).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the advertising overlay method as taught by Smith into the game system as taught by Margalit in order to provide a system which allows advertisers to promote brand awareness more effectively, while providing users with a more pleasant experience (Smith, paragraph [0001] – paragraph [0004]).

In Regards to claim 5 Margalit discloses that which is discussed above. However, Margalit does not specifically disclose that:
rendering suitability assessments are based at least on one or more prior executions of the video game by a plurality of users.

Smith discloses that: 
rendering suitability assessments are based at least on one or more prior executions of the video game by a plurality of users (paragraph [0030], paragraph [00045], video augmenter 124 can analyze video content which occurs prior to delivery to a viewer’s device based on content from one or more users).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the advertising overlay method as taught by Smith into the game system as taught by Margalit in order to provide a system which allows advertisers to promote brand awareness more effectively, while providing users with a more pleasant experience (Smith, paragraph [0001] – paragraph [0004]).

In Regards to claims 6 and 18 Margalit discloses that which is discussed above. However, Margalit does not specifically disclose that:
rendering suitability assessments for each respective element are based on at least a size of the respective element in the video frame.

Smith discloses that:
rendering suitability assessments for each respective element are based on at least a size of the respective element in the video frame (paragraph [0034], video augmenter locates objects based at least on shape and size information).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the advertising overlay method as taught by Smith into the game system as taught by Margalit in order to provide a system which allows advertisers to promote brand awareness more effectively, while providing users with a more pleasant experience (Smith, paragraph [0001] – paragraph [0004]).

In Regards to claims 7 and 20 Margalit discloses that which is discussed above. Margalit further discloses that:
the overlaying the content on the particular element comprises blending the overlaid content into the video frame (paragraph [0015], that the ad placement system additionally comprises emulation means that superimposes at least one invisible emulation layer, which is click, touch or event enabled, on top of said visual output generated by said computer game).





In Regards to claim 8 Margalit discloses that which is discussed above. Margalit further discloses that:
content overlay engine and the video game execute on the system as separate processes (paragraph [0014], a system for precision in-game dynamic advert placement in computer games including networked game playing means and means for identifying objects, AV events, or a combinations and means for superimposing at least one remotely stored advertising content).

In Regards to claims 14, 16 and 23 Margalit discloses that which is discussed above. However, Margalit does not specifically disclose that:
the multiple elements comprise different visible moving objects in the video frame that are moving at different non-zero movement rates; and the rendering suitability assessments are based on both different non-zero movement rates of the different visible objects and different non-zero visibility times of the different visible moving objects.

Smith discloses that: 
the multiple elements comprise different visible moving objects in the video frame that are moving at different non-zero movement rates (paragraph [0055], video augmenter 124 trains a machine learning model to identify suitable and unsuitable locations within a video for inserting advertisements based on the movement of objects within the video frame); and 

the rendering suitability assessments are based on both different non-zero movement rates of the different visible objects and different non-zero visibility times of the different visible moving objects (paragraph [0055], video augmenter 124 identifies suitable locations based on movement of the locations as well as visibility of the locations).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the advertising overlay method as taught by Smith into the game system as taught by Margalit in order to provide a system which allows advertisers to promote brand awareness more effectively, while providing users with a more pleasant experience (Smith, paragraph [0001] – paragraph [0004]).

In Regards to claim 21 Margalit discloses that which is discussed above. However, Margalit does not specifically disclose that:
the multiple elements comprise different visible objects in the video frame and the one or more characteristics of the multiple elements that are evaluated to obtain the rendering suitability assessments include at least different non-zero expected visibility times of the different visible objects.

Smith discloses that: 
the multiple elements comprise different visible objects in the video frame (paragraph [0055], video augmenter 124 trains a machine learning model to identify suitable and unsuitable locations within a video for inserting advertisements based on the locations being viewable within the video frame); and 

the one or more characteristics of the multiple elements that are evaluated to obtain the rendering suitability assessments include at least different non-zero expected visibility times of the different visible objects (paragraph [0055], video augmenter 124 trains a machine learning model to identify suitable and unsuitable locations within a video for inserting advertisements based on the viewability of objects within the video frame).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the advertising overlay method as taught by Smith into the game system as taught by Margalit in order to provide a system which allows advertisers to promote brand awareness more effectively, while providing users with a more pleasant experience (Smith, paragraph [0001] – paragraph [0004]).

In Regards to claim 22 Margalit discloses that which is discussed above. However, Margalit does not specifically disclose that:
the selecting comprises selecting, for overlaying of the content, a particular visible object in the video frame instead of another visible object in the video frame based at least on the particular visible object having a longer expected visibility time than the another visible object.

Smith discloses that: 
the selecting comprises selecting, for overlaying of the content, a particular visible object in the video frame instead of another visible object in the video frame based at least on the particular visible object having a longer expected visibility time than the another visible object (paragraph [0055], locations are selected based on a location being in the viewable area of the video for a predetermined amount of time).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the advertising overlay method as taught by Smith into the game system as taught by Margalit in order to provide a system which allows advertisers to promote brand awareness more effectively, while providing users with a more pleasant experience (Smith, paragraph [0001] – paragraph [0004]).

In Regards to claim 24 Margalit discloses that which is discussed above. However, Margalit does not specifically disclose that:
the selecting comprises selecting, for overlaying of the content, a particular slower-moving object in the video frame with a non-zero movement rate instead of another faster-moving object in the video frame based at least on the particular slower-moving object having a slower movement rate than the another faster-moving object. 

Smith discloses that: 
the selecting comprises selecting, for overlaying of the content, a particular slower-moving object in the video frame with a non-zero movement rate instead of another faster-moving object in the video frame based at least on the particular slower-moving object having a slower movement rate than the another faster-moving object (paragraph [0055], locations are selected based on a location moving more slowly). 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the advertising overlay method as taught by Smith into the game system as taught by Margalit in order to provide a system which allows advertisers to promote brand awareness more effectively, while providing users with a more pleasant experience (Smith, paragraph [0001] – paragraph [0004]).

Response to Arguments
Applicant’s arguments, see Remarks, filed 05/03/2022, with respect to the rejection(s) of the claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly found prior art reference discussed above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant is directed to the attached "Notice of References Cited" for additional relevant prior art. The Examiner respectfully requests the Applicant to fully review each reference as potentially teaching all or part of the claimed invention. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350. The examiner can normally be reached M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        

/Jason Pinheiro/            Examiner, Art Unit 3715